EXAMINER’S REASONS FOR ALLOWANCE
Terminal Disclaimer
The terminal disclaimer filed on 1/12/22 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	Allowable Subject Matter
Claims 1 – 9, and 11 - 19 are allowed.
	The following is an examiner’s statement of reasons for allowance. There is no teaching or suggestion in the art of an online gaming system that unlocks game content comprising a plurality of users that participate in cooperative gameplay, wherein the plurality cooperatively interact and play the online game together to progress towards an objective, wherein the game content is unlocked and made available to the players based on a set of parameters that do not include if the users are successful or not in achieving the objective. For example, the game content is unlocked based upon cooperative gameplay parameters that includes amount of time spent, number of sessions, number of attempts, and number of times users have participated in a given cooperative activity. 
	The claims are directed towards using categories to organize, store, and transmit information, (Cyberfone), and data recognition and storage (Content Extraction), which have been identified by the courts as abstract ideas. However, the claimed gaming system, as amended, yields a specialized device distinguishable from a general purpose computer. More specifically, the claims are drawn towards unlocking game content in an online game based upon user cooperative gameplay parameters. Prior art gaming systems such as Cantor, (U.S. 8,480,494), also teach unlocking game content for users in an online game, this particular gaming system, however, teaches unlocking game content based upon a number of users added to the current game instance, whereas the present invention unlocks game content, not only based on a number of users, but also based upon cooperative gameplay activity parameters stated above, which is viewed upon by the Examiner, as an improvement of the prior art 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571) 272-1699.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715